Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to JP 06270410. 
	JP 06270410 discloses the following claimed subject matter:
Re-claim 1, a liquid ejecting apparatus configured to eject liquid (see fig.1), the liquid ejecting apparatus comprising: an electrode unit that is provided in a liquid container (5) configured to contain the liquid and that includes a first electrode (3) and a second electrode (4); a determination unit (37) configured to individually determine whether or not a coupling failure of the electrode unit occurs (output impedance at buffer 22 become L level; ¶ [0020]) and whether or not the liquid exists in the liquid container (¶ [0020]); a first resistor (25) being provided between the first electrode and the second electrode (fig.2) and having a first resistance value; and a second resistor (2) having a second resistance value that varies depending on an amount of the liquid between the first electrode and the second electrode. (¶ [0006], [0019])

Re-claim 2, wherein the first resistance value is larger than a maximum value of the second resistance value. (implicitly set to be larger since maximum value of the reference resistance can be varied ¶ [0006])

Re-claim 3, 6, wherein the determination unit determines whether or not the coupling failure of the electrode unit occurs by comparing a voltage at a measurement point provided between the determination unit and both the first resistor and the second resistor with a predetermined first threshold value, and determines whether or not the liquid exists by comparing the voltage at the measurement point with a predetermined second threshold value. (see also ¶ [0020])

Re-claim 4, 7, wherein the second threshold value is larger than the first threshold value. (see also rejection claim 2)

Re-claim 5, a liquid ejecting apparatus configured to eject liquid, the liquid ejecting apparatus comprising: an electrode unit that is provided in a liquid container configured to contain the liquid and that includes a first electrode and a second electrode; a determination unit configured to determine whether or not a coupling failure of the electrode unit occurs and whether or not the liquid exists in the liquid container; a first capacitor (26, see C1) provided between the first electrode and the second electrode; and a second resistor having a second resistance value that varies depending on an amount of the liquid between the first electrode and the second electrode. (The claim includes features that are analogous to those recited in independent claim 1. Therefore, argument as stated above is applicable.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 06270410  in view of  Yokoyama et al. (U.S. Application Pub. No. 2016/0271941 A1)
JP 06270410  discloses elements of the instant claimed subject matter as noted above with the exception of wherein the liquid container has a filling port through which the liquid is configured to be filled.
Yokoyama discloses an injection port that allows the liquid to be refilled (¶ [0033]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ink port in JP 06270410’s ink container for the purpose refilling ink.
	

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853